department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc ita postf-149949-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm hmt phi attn john r gilbert from date subject associate chief_counsel cc ita date sale_and_leaseback of leasehold improvements this chief_counsel_advice responds to your e-mail dated date forwarding an undated memorandum for our review in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend participants taxpayer taxpayer group seller lessee taxpayer parent sublessor sub affiliates sublessees buyer lessor bank insurance_company a insurance_company b third party lenders property line_of_business line_of_business facilities leasehold improvements postf-149949-01 monetary amounts instruments amount amount amount amount amount note note years dates years on date you forwarded for our review a memorandum to the group manager in this case in your memorandum you recommended that the examining agent withdraw a form_5701 notice of proposed_adjustment issued to the taxpayer with respect to this issue and substitute the more detailed and extensive analysis in your memorandum we have reviewed your memorandum and we agree with its conclusions and analysis although we have several comments in subsequent conversations you have indicated that the examiners and the taxpayer have expressed interest in submitting this issue for resolution under the lmsb fast track dispute resolution procedures announced in notice_2001_67 2001_49_irb_544 accordingly in this memorandum rather than repeat the factual and legal analysis in your comprehensive memorandum we will restrict the discussion to a brief summary followed by certain comments that may be useful to you in advising the examiners at this stage depending on how the case develops you may wish to request review of additional written documents or further advice at a later date issue sec_1 whether the purported sale leaseback_transaction entered into by taxpayer group was devoid of economic_substance and therefore should be disregarded for federal_income_tax purposes if so whether taxpayer group is nevertheless entitled to deduct depreciation expenses on the leasehold improvements purportedly sold and interest_expenses for interest_paid in substance two unrelated third parties postf-149949-01 alternatively whether the transaction should be recharacterized as a financing device in either event whether taxpayer group is entitled to deduct or amortize the promoter fees it incurred in connection with the transaction conclusions you have concluded as follows the transactions lacked economic_substance and should be disregarded accordingly taxpayer’s claimed capital_loss and rent expense deductions should be disallowed in full taxpayer may deduct depreciation expenses on the leasehold improvements and interest_expenses for interest_paid to third parties notwithstanding the finding that the sale leaseback_transaction is devoid of economic_substance if the sale leaseback_transaction is not determined to be entirely devoid of economic_substance it should be recharacterized as a financing_arrangement between taxpayer and the third party lenders taxpayer is not entitled to claim any deductions for the promoter in professional fees incurred in the sale leaseback_transaction alternatively if the transaction is recharacterized as a financing_arrangement taxpayer may amortize the fees over the loan terms we agree with these conclusions and your supporting analysis we have several comments set out below facts briefly taxpayer parent is a large national retailer in the line_of_business its subsidiaries generally operate facilities under noncancellable operating leases with lease terms averaging from to years generally with renewal provisions starting in year taxpayer group entered into a series of transactions whereby it sold the leasehold improvements with an aggregate tax basis of amount to buyer lessor for amount immediately leased the leasehold improvements back over a term of years under a master lease agreement to finance the purported purchase of these leasehold improvements buyer lessor entered into transactions with the third party lenders whereby buyer lessor sold the future rent streams due from taxpayer in return for cash payments that were made to taxpayer parent postf-149949-01 for financial purposes taxpayer treated the transactions as loans from the third party lenders the cash proceeds from the sale of the rent streams were treated as loan proceeds and the periodic rent payments were treated as payments of principal and interest for tax purposes however taxpayer treated the cash proceeds from the third party lenders as proceeds from the sale of the leasehold improvements triggering a capital_loss of amount in year the rent payments were then deducted in full in effect taxpayer’s amount basis in the leasehold improvements will be recovered over the 9-year term of the rental agreement or sooner instead of through macrs depreciation over a 39-year period discussion nature and value of the property sold in your memorandum you have applied the traditional multi-factor analytical framework developed by the courts in analyzing sale leaseback transactions we agree with that approach and agree that your memorandum correctly applies the analysis---both with respect to the economic_substance argument and the alternative recharacterization argument at the same time as you have recognized it is important to stress the specific features of this transaction since certain factors that may apply in the traditional analysis of other sale leaseback transactions may apply differently here or may not apply at all most significantly the nature of the property purportedly sold and leased back in this case should be emphasized throughout the analysis a more typical sale leaseback_transaction involves real_estate equipment or other_property that is a separate transferable asset---the value of which is generally the same regardless of who owns it in this case however the subject matter of the transaction is a collection of leasehold improvements ---which as your memorandum points out in detail are generally incapable of being physically severed from the facilities without destroying most or all of the usefulness or value of the improvements moreover---again as established in detail in your memorandum---in many cases the improvements could not be transferred legally without the permission of the facility landlord which would not be forthcoming in terms of value while the leasehold improvements may be of significant value to taxpayer in its operations--- as indicated by the amount incurred in their acquisition or construction---they are generally of little value considered apart from the facilities they were intended to improve the leasehold improvements appear similar to what the service terms limited_use_property as to which the service will not issue a favorable advance_ruling with respect to a leveraged_lease see revproc_2001_28 2001_19_irb_1156 sec_5 modifying and superseding inter alia revproc_76_30 1976_2_cb_647 in sec_5 a of revproc_2001_28 for example a masonry smokestack attached to a masonry warehouse building is considered to be limited_use_property because among other facts it would not be commercially feasible to disassemble the smokestack at the end of the lease_term and reconstruct it at a new location postf-149949-01 although the guidelines in revproc_2001_28 do not define as a matter of law whether a transaction is or is not a lease for federal_income_tax purposes see id sec_3 there is some support for this principle in case law for example in starr's 274_f2d_294 9th cir the court held that the purported lessee of a sprinkler system was in fact the true owner in this starr’s case we do have the troublesome circumstance that the contract does not by its terms ever pass title to the system to the lessee most sprinkler systems have to be tailor-made for a specific piece of property and if removal is required the salvageable value is negligible also it stretches credulity to believe that the lessor ever intended to or would come after the system and the lessee would be an exceedingly careless businessman who would enter into such contract with the practical possibility that the lessor would reclaim the installation see also adney v commissioner t c memo equipment permanently affixed to lessee's real_estate 239_fsupp_539 d vt aff'd per curiam 342_f2d_994 2d cir cert_denied 382_us_818 purported lease of microwave equipment the present case may go beyond even these authorities to the extent that taxpayer could not transfer even bare_legal_title to many of the leasehold improvements since the rights of the facility landlords were superior although your memorandum repeatedly calls attention to these features of the transaction we believe that these differences between this transaction and more traditional sale leaseback transactions permeate almost all aspects of the analysis and cannot be emphasized enough in 54_tc_301 aff’d sub nom 446_f2d_269 10th cir the court held that the taxpayer in the business of equipment_leasing was a true owner lessor of equipment for investment_tax_credit purposes even though in some cases the property eg doors signs was unlikely to have more than scrap_value to the taxpayer the tax_court observed pincite the factual situation in the instant case is a very close one although the leases are substantially_all on the same form the amounts provided for rental payments and for the option to purchase at the end of the term where such an option is given give a reasonably clear indication when considered in light of the other provisions that the leases are in substance as well as in form leases particularly is this so with respect to most of the items covered by these leases which are easily removable equipment and not an addendum to property such as were involved in starr’s estate and mt mansfield a few of the items more nearly approach the situation in the starr and mt mansfield cases the record shows a fair number of instances where property was actually returned to petitioner although we do not consider the facts here strongly to support either view and in certain instances were the particular leases analyzed as a separate matter we might be inclined to conclude that the substance of the transaction was a conditional sale these items are minor as compared to the overall transactions which primarily give more the indication of leases lockhart is clearly distinguishable from the present case in which there is no evidence that the leasehold improvements were ever in buyer lessor’s possession still less returned and in which items constituting easily removable equipment appear to be minor compared to items constituting an addendum to property postf-149949-01 for example one significant factor in the analysis of a sale leaseback_transaction is the relationship between the purported sales_price and the fair_market_value of the property sold as your memorandum indicates see pp it can be established that the amount purchase_price far exceeded the actual value of the leasehold improvements---to the buyer lessor however this might suggest that taxpayer did in fact suffer a loss that exceeded the claimed amount loss and that should be reflected somehow for tax purposes it should be emphasized that as discussed above the leasehold improvements presumably were of significant value---but only to taxpayer to take another example a critical factor in analyzing a sale leaseback_transaction is the extent to which the buyer lessor has acquired an interest in property that is likely to have a residual_value at the end of the lease_term taking into account the anticipated useful_life of the property and any termination or buyout provisions in the arrangement in a traditional analysis this factor is evaluated with respect to property that has a certain fair_market_value as a separate transferable asset the differences between such a typical analysis and the present case should be stressed however in a theoretical sense the physical and legal restrictions on the transferability of the leasehold improvements result in a residual fair_market_value that is negligible or zero however one should not lose sight of the fact that--- economic analysis aside---the primary reason buyer lessor can never benefit from the leasehold improvements either during or after the lease_term is the simple fact that by and large the leasehold improvements cannot legally or practically be severed from the leasehold facilities see starr’s estate quoted above this feature of the transaction does not in our opinion obviate the necessity of conducting the multi-factor analysis set forth in your memorandum however one should be careful in doing so not to dignify the purported transaction by treating it as though it involved more traditional real_property or equipment for example it might be useful to emphasize the comment at footnote of your memorandum p 29---stressing the artificial quality of any residual_value analysis---by incorporating the footnote into the main text the leasehold improvements as security substance of the lending transactions on a related point in many cases involving sale leaseback transactions the issue is whether the transaction is a sale of the property or a financing_transaction in which title to the property is transferred solely as security for the debt here again this transaction is distinguishable from such transactions you have argued correctly in our opinion that buyer lessor is simply an accommodation party---a mere conduit who is neither a buyer nor a secured lender the third party lenders may have been in substance true lenders however for the reasons discussed above it appears unlikely that even the third party lenders were looking to the leasehold improvements as security for their loans instead taking into account a number of factors---including the guarantee and put agreements entered into by taxpayer and the arrangement under which taxpayer parent made payments directly to the lenders without regard to the rent postf-149949-01 purchase agreement ---it appears that to the extent there was debt it was primarily in substance a recourse borrowing by taxpayer parent this point may be relevant for at least two reasons first it emphasizes the insubstantial nature of the purported sale leaseback aspects of the transaction not only were the leasehold improvements not capable of being sold they were not even capable of functioning as security for a loan second the fact that the lending was apparently recourse against taxpayer parent tends to belie the nontax motivation advanced by the taxpayer for the transaction according to your memorandum at p an official of taxpayer stated that the business_purpose behind the transaction was to raise cash from idle assets this avowed purpose seems implausible however to the extent that the leasehold improvements did not even constitute viable loan security demonstrating circularity of payments the offsetting legal obligations and circular cash flows involved in this prearranged transaction are a significant factor in demonstrating that the transaction---at least its sale leaseback aspects---lacked economic_substance in your memorandum at pp you set out how these offsetting obligations and circular cash flows operated so as to eliminate any significant upside or downside risks for the purported buyer lessor and the other conduit entities in the transaction it may be useful to refine this discussion further in order to highlight the artificial features of the transaction for example consider modifying the discussion along the following lines with subheadings keyed to the lease years and perhaps specific numbers demonstrating the circularity year here we suggest describing in more detail the circular nature of the purported cash payment supposedly raised by buyer lessor through a sale of the year rental stream to bank and the circular treatment of note taxpayer sold the improvements to buyer lessor for cash plus two notes note and note as you point out earlier in the memorandum the cash payment of amount was originally paid directly to taxpayer by bank early in year and returned later in the same year to bank along with an additional_amount presumably representing fees and interest as indicated in taxpayer’s financial statements for tax purposes however this circular flow was characterized as a purchase payment by buyer lessor offset by prepaid rent owed by the taxpayer group although your memorandum alludes to this circular cash_flow in footnote in our view it highlights the artificial character of the entire transaction and merits emphasis in the text note is similarly insubstantial buyer lessor first issues note to the affiliates which then transfer the note to sublessor sub which then either offsets that an alternative to this chronological structure might be to analyze in turn each of the three components of the purported purchase price---the cash payment note and note 2---making the same points discussed in the text postf-149949-01 obligation against its rental obligations for years or treats note as prepaid by the year transfer of amount from the insurance_companies to taxpayer parent the exact treatment needs clarification in any case note appears and disappears within the year with no substantive consequence the only substance apart from fees is the payment of amount a loan from the insurance_companies to taxpayer which is repaid over years as rent years here you would describe as in the second full paragraph on page but perhaps in more detail the way the obligations cancel out with respect to buyer lessor during this period the only substantive transfers during years are the periodic_payments of rent over these years to the insurance_companies as successors to buyer lessor’s putative interest in the rent stream for years year in your memorandum you discuss the various termination options in footnote p concluding that the most likely option would be the early buyout provision as you point out this provision highlights the insubstantial nature of note since the purported buyout price is roughly equal to the amount then owed on note payments on which are not due until year unlike the cash payment and the issuance of note 1---which at least reflected to some extent actual borrowings by taxpayer from third party lenders---the early buyout primarily involves the simple cancellation of two offsetting obligations between taxpayer and buyer lessor the only substantive aspect would be a very minor net cash payment that might represent an additional fee to buyer lessor since the discussion of the termination options is a significant aspect of the analysis we suggest moving it into the main text years having established that early buyout ---which terminates the transaction---is the likely option the analysis would stress that any projected profit for taxpayer during these years is illusory emphasis on financial treatment while it is true that the treatment of the transaction for financial_accounting purposes and for tax_accounting purposes may differ both in general and with respect to lease financing transactions in particular we find taxpayer’s treatment of this transaction on its books telling as a reflection of the substance of the transaction one useful way of emphasizing this disparity might be to use a consistent pattern of footnoting discussions of taxpayer’s asserted tax treatment with the treatment of the transaction on taxpayer’s books for example this could be done in the discussion of circular cash flows referred to in the previous comment focus on seller lessee rather than buyer lessor in this case the primary abuse lies in the seller lessee's use of rental and loss deductions under sec_162 and sec_165 rather than in the use of depreciation_deductions or other tax_attributes of ownership by the purported buyer lessor in this respect this case is more similar to earlier sale leaseback cases than to more recent cases which tend to focus on the treatment of the buyer lessor this fact tends to complicate the analysis to of course you would also retain the discussion illustrating how the obligations of the financing intermediary between buyer lessor and the insurance_companies also offset postf-149949-01 some extent since many of the factors typically employed by the courts---subjective nontax motivations the objective possibility of pre-tax profits etc ---are viewed in recent cases primarily from the perspective of the buyer lessor you point this out in your memorandum in the context of discussing the parties’ expectations of profit from the transaction at p to some extent this confusion is unavoidable and in our view the business motivation or lack thereof on the part of buyer lessor is still relevant in evaluating the bona fides of the transaction in general however you may wish to research further cases involving the tax treatment of seller lessees for supporting authority since they would be most closely relevant to the present case in addition it might be useful to the reader of any future discussion of the issue to emphasize this characteristic of the transaction earlier tax treatment of buyer lessor although as just discussed this case focuses on the treatment of taxpayer the seller lessee it would be useful to understand for context as much as possible about the intended tax consequences to buyer lessor for example did buyer lessor or related parties also realize tax benefits from the transaction or was their incentive limited to the receipt of fees it would also be useful to understand the rationale behind the purported year sale of the leasehold improvements from buyer lessor to a successor entity that became buyer lessor was this done for example in order to offset its receipt of rental income this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact branch cc ita at heather c maloy associate chief_counsel income_tax accounting karin gross senior technician reviewer branch by
